Citation Nr: 1746770	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  05-38 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral foot disability, claimed as bilateral hammertoes, diagnosed to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran served on active duty from November 1976 to January 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned at an August 2007 video-conference hearing.  A hearing transcript is in the claims file. 

Most recently, in February 2017, the Board remanded the claim on appeal for additional development.  The claims file has been returned to the Board for consideration.


FINDING OF FACT

The Veteran's bilateral foot disability, claimed as bilateral hammertoes, has been diagnosed to include arthritis, the symptoms of which have existed continuously since separation from service.


CONCLUSION OF LAW

The requirements for service connection for a bilateral foot disability, claimed as bilateral hammertoes, diagnosed to include arthritis, are met.  38 U.S.C.A. §§ 1101, 1131, 1133, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

For purposes of 3.303(b), where a Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, he can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  Arthritis is listed as a chronic condition under 38 C.F.R. § 3.309 (a).  Therefore, any arthritis disability can be granted service connection on the basis of continued symptomatology since service under 38 C.F.R. § 3.303 (b).  In addition, such may be presumed to have been incurred in service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. §§ 3.307, 3.309.  

In making all determinations, the Board must fully consider all lay assertions of record.  A layperson is competent to report on the onset and continuity of observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

In a number of statements during the course of the appeal, and during post-service treatment and her August 2007 Board hearing, the Veteran alleged that her bilateral hammertoes relate to service in that she developed such during service, with progressively worse pain since.  She asserted that she had to run and march in government-issues boots and female low-quarter loafers, and developed foot pain.  

The Veteran's available service treatment records are silent for any complaint, treatment, or diagnosis related to bilateral hammertoes.  In March 1979, she complained of pain, cracking, and redness, and was diagnosed with tinea pedis of the left foot.

Some post-service treatment records are unavailable; the available records demonstrate that in as early as 2002, the Veteran sought treatment from an Army facility for progressively worse hammertoes.  Army facility and VA treatment records dated during the appeal indicate that the Veterna has continued to seek treatment for the same, including surgery.

On VA examination in June 2014, the Veteran was diagnosed with bilateral hammertoes and the examiner opined that such were not related to service, as there was no evidence of in-service hammertoes.  The Board, in a December 2015 Remand, determined that the VA opinion was inadequate, as it did not consider the Veteran's lay statements of in-service and continued symptoms and directed the AOJ to obtain an adequate opinion.  The same examiner, in January 2016, in essence, reissued the inadequate opinion, and the Board, in a February 2017 again remanded the claim for an adequate etiological opinion.

On VA examination, in March 2017, the examiner diagnosed the Veteran with arthritis in the bilateral feet, by X-ray examination, evidence previously not of record.  The examiner, a different examiner than the one who submitted the prior inadequate opinions, however, opined that the Veteran's bilateral foot disability was not related to service, on the basis that medical evidence did not support the Veteran's lay assertions, and that there was no diagnosis of a foot disability for 20 years after service.  This opinion is again inadequate, in the same manner as the June 2014 and January 2016 opinions were inadequate. 

In any event, the Veteran's statements regarding in-service bilateral foot pain, specifically, hammertoes, that have continued symptoms since, first reported during post-service Army facility treatment prior to her claim for VA compensation, is sufficient, in and of itself, to show that her current bilateral foot disability, diagnosed to include arthritis, relates to service.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that lay statements regarding symptoms such as pain that are experienced on a first-hand basis constitutes competent evidence).  There is no evidence that the Veteran's competent statements are not credible and such are thus probative evidence in the current appeal.

Based on the forgoing, resolving all doubt in favor of the Veteran, there is probative evidence of a current bilateral foot disorder, claimed as bilateral hammertoes, diagnosed to include arthritis, and probative evidence of in-service and continued bilateral foot symptoms.  38 U.S.C.A. §§ 1101, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331, at 1337-39.  The Board thus finds that service connection for a bilateral foot disorder, claimed as bilateral hammertoes, diagnosed to include arthritis, is warranted.


ORDER

Service connection for a bilateral foot disorder, claimed as bilateral hammertoes, diagnosed to include arthritis, is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


